UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                             No. 98-11381
                           Summary Calendar

                      VOGELL DENISE NEWSOME,

                                               Plaintiff-Appellant,

                                VERSUS

      EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; FLOYD WEST &
  COMPANY; CRUM & FORSTER CORP.; TALEGEN HOLDINGS, INC., on its
 own behalf and as successor to defendant Crum & Forster Corp.,

                                               Defendants-Appellees.


          Appeal from the United States District Court
               for the Northern District of Texas
                           (3:97-CV-3172-G)


                             June 3, 1999
Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.    For

the reasons stated by the district court in its Memorandum Order

entered under date of November 5, 1998, we affirm the judgment that

plaintiff take nothing from the defendants in this case.

               AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.